        Case 1:20-cv-10714-RGS Document 40 Filed 03/10/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 20-10714-RGS

                               YASIR S. CREACH

                                      v.

 ANNIE DOOKHAN and the COMMONWEALTH OF MASSACHUSETTS


                                   ORDER

                                March 10, 2021

      On February 5, 2021, the Commonwealth was ordered to advise the

court whether it had any known address for defendant Annie Dookhan.

Docket No. 31. The Commonwealth has filed its last known address for Annie

Dookhan under seal and ex parte.

      Because plaintiff is proceeding in forma pauperis, the clerk will be

directed to complete the USM-285 form with Dookhan’s last known address

and provide it, along with a copy of the amended complaint, directly to the

United Sates Marshals Service (“USMS”). The clerk shall communicate

directly with the USMS to ensure that Dookhan’s address is not disclosed to

the plaintiff or the public.

      Accordingly

      1.    The clerk shall reissue a summons for defendant Annie Dookhan.
 Case 1:20-cv-10714-RGS Document 40 Filed 03/10/21 Page 2 of 2




2.   The period for service of process is extended until 60 days from

     the date of this Order.

3.   The USMS shall complete service with all costs of service to be

     advanced by the United States.

4.   The clerk shall forward to the USMS the summons, a copy of the

     amended complaint and this Order, with instructions to file a

     return of service under seal so that Dookhan’s last known

     address is not publicly disclosed. The clerk shall communicate

     directly with the USMS to ensure that Dookhan’s last known

     address is not disclosed to the plaintiff or the public.

                               SO ORDERED.

                               /s/ Richard G. Stearns
                               UNITED STATES DISTRICT JUDGE




                                2
